UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7358


EZEKIEL J. COX,

                    Plaintiff - Appellant,

             v.

DR. NWAOKOHA; LARRY EDMONDS, Warden; BOWELS, Assistant Warden;
MS. HOVER, RN; MRS. CLEMENTS, Head RN; MS. LAWRENCE, RN; MR.
BENJAMIN DEMPSEY, IPM; DR. IQBAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:19-cv-00111-HEH-RCY)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ezekiel J. Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ezekiel J. Cox seeks to appeal the magistrate judge’s August 26, 2020, order

denying without prejudice several pretrial motions, including Cox’s motions for

appointment of counsel and entry of default judgment. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Cox seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2